Title: James Madison to William Allen, January 1834
From: Madison, James
To: Allen, William


                        
                            
                                
                            
                            
                                
                                    
                                
                                Jany. 1834
                            
                        
                        (promissory note)
                        
                        $1000.
                        days after date, for value received I promise to pay to the order of William Allen one thousand dollars,
                            without offset negociable & payable at the office of Discount & Deposit of the Branch Bank of Virginia
                            at Fredericksburg.
                        
                        
                            
                                
                            (signed) James Madison
                        
                    